DETAILED ACTION
This action is in response to applicant's amendment filed 11/12/21.
The examiner acknowledges the amendments to the claims.
Claims 1-5 and 7-14 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot in view of the new grounds of rejection below, including new reference Scorsin et al., hereinafter “Scorsin” (U.S. Pub. No. 2016/0302919).
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that although Kunis discloses a stent may be removable in paragraph [0255], but there is no teaching or description to enable one skilled in the art to make and use a retrievable stent as claimed.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the stent of Kunis is capable of being retrieved, since it 145 (see Figures 18-20 of Kunis) of the stent is fully capable of engaging with a retrieving tool in order to be removed from a vessel.  Therefore, since the prior art structure is capable of performing the intended use, the rejection stands.
Applicant also argues that Kunis is silent as to the shape memory alloy capable of being collapsed or containing an extraction point.  However, as maintained below,
Kunis discloses a stent comprised of a shape memory alloy that is self-expanding and capable of being collapsed (see paragraphs [0210], [0236], [0244], and Figures 13A-13D showing the stent being collapsed and expanded), and having at least one extraction point (the distal or proximal end of the stent terminates in a point that is capable of being extracted or removed from a delivery assembly when deployed), and therefore the rejection stands.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 4-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunis et al., hereinafter “Kunis” (U.S. Pub. No. 2013/0109987).	
	Regarding claim 4, Kunis discloses a retrievable stent 100 (see Figure 3) comprising a proximal end and a distal end in communication with one another wherein the proximal end and the distal end form a helical shape (although Figure 3 nominally indicates the portion on the left side as the “Proximal Ring” and the portion on the right side as the “Distal Ring”, depending on a user’s perspective, the portion on the left side can be farther away from the user and be called “a distal end”, and the portion on the right side can be closer to the user and be called the “proximal end”);
a larger distal end and a smaller proximal end (see Figure 3; if the portion on the left side is farther from the user and is called the distal end, and the portion on the right side is closer to the user and is called the proximal end, the diameter of coils of the stent decreases from left to right);
an extraction point comprising an eyelet 145 (see Figures 18-20 and paragraphs [0171]-[0173]);
wherein the frequency of the helical shape increases at the proximal end and at the distal end and decreases at the proximal end and distal end (see Figures 3 and 6-8,  and paragraph [0144]; compared to the middle portion including coil 120, the proximal and distal ends are more closely spaced);
145 is capable of receiving a locking cleat from a catheter such that when force is applied to the extraction point the helical shape will expand or contract (it is noted that "capable of receiving a locking cleat from a catheter such that when force is applied to the extraction point the helical shape will expand or contract " constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner and a locking cleat from a catheter is not positively recited; The Office submits that the device of Kunis meets the structural limitations of the claim, and the eyelet 145 is capable of the above functional limitation); and
wherein the retrieval stent 100 may be removed by applying force to the eyelet 145 via the catheter locking via the locking cleat to collapse the catheter and remove it from its position (it is noted that "may be removed by applying force to the eyelet via the catheter locking via the locking cleat to collapse the catheter and remove it from its position" also constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner and a locking cleat is not positively recited; The Office submits that the device of Kunis meets the structural limitations of the claim, and the stent 100 and is capable of the above functional limitation).
	Regarding claim 5, Kunis discloses a retrievable stent 100 (see Figure 3) comprising shape memory alloy (see paragraphs [0210], [0244]):
a distal end and a proximal end in communication with one another, forming a helical shape (although Figure 3 nominally indicates the portion on the left side as the 
at least one extraction point (the distal or proximal end terminates in a point that is capable of being extracted or removed from a delivery assembly when deployed);
wherein the retrievable stent decreases in size from the distal end to the proximal end (see Figure 3; if the portion on the left side is farther from the user and is called the distal end, and the portion on the right side is closer to the user and is called the proximal end, the diameter of coils of the stent decreases from left to right); and
wherein the shape memory alloy is self-expanding and capable of being collapsed (see paragraph [0236] and Figures 13A-13D showing the stent being collapsed and expanded).
	Regarding claims 7-8, Kunis discloses the at least one extraction point 145 is in communication with the proximal end or the distal end (see Figures 18-20 and paragraphs [0171]-[0173]).
	Regarding claim 9, Kunis discloses a retrievable stent 100 (see Figure 3) comprising:
a distal end and a proximal end in communication with one another, forming a helical shape (although Figure 3 nominally indicates the portion on the left side as the “Proximal Ring” and the portion on the right side as the “Distal Ring”, depending on a user’s perspective, the portion on the left side can be farther away from the user and be 
at least one extraction point (the distal or proximal end terminates in a point that is capable of being extracted or removed from a delivery assembly when deployed); and
wherein, upon deployment, the retrievable stent expands and conforms to the size of a vessel (see Figure 3).
	Regarding claim 10, Kunis discloses the diameter of the retrievable stent 100 is decreased when force is applied to the extraction point by an extraction catheter (it is noted that "the diameter of the retrievable stent is decreased when force is applied to the extraction point by an extraction catheter" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner and an extraction catheter is not positively recited; The Office submits that the stent of Kunis meets the structural limitations of the claim, and is capable of reducing in diameter when a stretching force is applied to the extraction point by an extraction catheter). 
	Regarding claim 11, Kunis discloses the stent is made from a shape memory alloy (see paragraphs [0210], [0244]).
	Regarding claim 12, Kunis discloses the retrievable stent decreases in size from the distal end to the proximal end (see Figure 3; if the portion on the left side is farther from the user and is called the distal end, and the portion on the right side is closer to the user and is called the proximal end, the diameter of coils of the stent decreases from left to right).
120, the proximal and distal ends are more closely spaced).  It is noted that “pitch” is referring to the “density” of the coils in the stent (see present specification, page 9, lines 4-10), rather than the definition of “pitch” referring to the spacing between two adjacent coils.
	Regarding claim 14, Kunis discloses a helical shaped retrievable stent 100 (see Figure 3) comprising:
 	a distal end and a proximal end in communication with one another and
forming the helical shape (although Figure 3 nominally indicates the portion on the left side as the “Proximal Ring” and the portion on the right side as the “Distal Ring”, depending on a user’s perspective, the portion on the left side can be farther away from the user and be called “a distal end”, and the portion on the right side can be closer to the user and be called the “proximal end”);
at least one extraction point in communication with at least one of the distal end or proximal end (the distal or proximal end terminates in a point that is capable of being extracted or removed from a delivery assembly when deployed);
wherein, the helical shaped retrievable stent is made from a shape memory alloy (see paragraphs [0210], [0244]) capable of being expanded and contracted (see paragraph [0236] and Figures 13A-13D showing the stent being collapsed and expanded); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis (U.S. Pub. No. 2013/0109987) in view of Scorsin (U.S. Pub. No. 2016/0302919).
Regarding claim 1, Kunis discloses a retrievable stent 100 (see Figure 3) comprising shape memory alloy (see paragraphs [0210], [0244]):
a distal end and a proximal end in communication with one another, forming a helical shape (although Figure 3 nominally indicates the portion on the left side as the “Proximal Ring” and the portion on the right side as the “Distal Ring”, depending on a user’s perspective, the portion on the left side can be farther away from the user and be called “a distal end”, and the portion on the right side can be closer to the user and be called the “proximal end”);
the distal end terminating into an extraction point (the distal end terminates in a point that is capable of being extracted or removed from a delivery assembly when deployed);

wherein the retrievable stent decreases in size from the distal end to the proximal end (see Figure 3; if the portion on the left side is farther from the user and is called the distal end, and the portion on the right side is closer to the user and is called the proximal end, the diameter of coils of the stent decreases from left to right); and
wherein the shape memory alloy is self-expanding and capable of being collapsed (see paragraph [0236] and Figures 13A-13D showing the stent being collapsed and expanded).
However, Kunis does not disclose that the distal end has at least one micro fissure.
In the same field of art, namely stents, in Figure 1b and abstract, Scorsin teaches a distal end of stent 2 has at least one micro fissure (micro-incisions or micro-grooves 12), which have been advantageous for tissue ingrowth that provide further anchoring within tissue of a vessel wall (see paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the stent of Kunis, as taught by Scorsin, for advantageous further anchoring within tissue of a vessel wall by promoting tissue ingrowth (see Scorsin; paragraph [0016]). 
	Regarding claim 2, Kunis discloses in Figures 18-20 and paragraphs [0171]-[0173] the extraction point of the distal end or the proximal end being an eyelet 145.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis (U.S. Pub. No. 2013/0109987) in view of Scorsin (U.S. Pub. No. 2016/0302919), as applied to claim 1 above, and further in view of Nardone et al., hereinafter “Nardone” (U.S. Pub. No. 2009/0036877).
Regarding claim 3, Kunis and Scorsin disclose the claimed device, as discussed above, except for the extraction point of the distal end or the proximal end is a T-shaped anchor, although Kunis teaches the distal end and the proximal end having an extraction point, or eyelet 145 (see Figures 18-20 and paragraphs [0171]-[0173]).
In the same field of art, namely retrievable implants, in Figures 3A-3B Nardone teaches an extraction point 28 being a T-shaped anchor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extraction point of the distal end or the proximal end of Kunis and Scorsin (that has eyelet 145; see Figures 18-20 and paragraphs [0171]-[0173] of Kunis) to be a T-shaped anchor, as taught by Nardone, since doing so would be substitution of one known extraction point element for another, which would have yielded predictable results, namely providing a detachable coupling mechanism between a catheter and the stent/implantable device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/02/2022